Citation Nr: 9915234	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-03 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim for entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Albuquerque, New 
Mexico, regional office (RO).  

The veteran has raised the issue of entitlement to service 
connection for bursitis of the right shoulder.  This issue is 
not on appeal, and is referred to the RO for consideration.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The veteran has not submitted credible supporting 
evidence that his claimed inservice stressors actually 
occurred.

3.  The current diagnoses of PTSD are based on stressors that 
have not been verified.

3.  Entitlement to service connection for a cervical spine 
disability was denied in a December 1992 rating decision on 
the basis that there was no evidence of a back injury or 
disability in service, and that his current disability could 
be attributed to a post service injury; the veteran did not 
initiate an appeal of this decision within one year of 
receiving notice thereof.

4.  The evidence received since the December 1992 rating 
decision shows that the veteran currently has a lumbar spine 
disability which he attributes to an accident during active 
service.  

5.  The veteran has not submitted evidence of a back 
disability during active service, or of a nexus between his 
current back disability and active service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated, and is not otherwise 
related to service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1998).

2.  The December 1992 rating decision which denied 
entitlement to service connection for a back disability is 
final; however, the veteran has submitted new and material 
evidence to reopen this claim.  38 U.S.C.A. §§ 1110, 5108, 
7105; 38 C.F.R. §§ 3.105(a), 3.156(a) (1998).

3.  The veteran's claim for entitlement to service connection 
for a back disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

The veteran contends that he has developed PTSD as a result 
active service.  He states that he was in the vicinity of a 
large explosion during service.  He also says that he saw 
many wounded and dead Vietcong soldiers, as well as dead 
American troops waiting to be transported back home.  He 
argues that these events have left him depressed and with no 
interest in relationships with his family and friends, and 
has made it difficult to sleep.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, qualified prisoner-
of-war experience will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The veteran's service medical records show he had active 
service from January 1968 to January 1971.  He had nearly one 
year of foreign service.  His military occupational specialty 
was a storage specialist.  The veteran was awarded the 
Vietnam Service Medal with two Bronze Stars, and the Vietnam 
Campaign Medal.  He was not awarded the Purple Heart, Combat 
Infantryman Badge, or a similar combat citation that 
constitutes evidence of combat experience.

The evidence shows that the veteran was seen for treatment at 
a VA facility in July 1995.  The reason for request stated 
that he was to be seen for evaluation of PTSD due to Vietnam.  
The diagnoses included PTSD, and rule out panic disorder 
without agoraphobia.  

A September 1995 VA PTSD Intake Evaluation is contained in 
the claims folder.  The events in the war zone were noted to 
be an ammunition dump that exploded, mutilated bodies on the 
side of the road and young children dying, and death all over 
the place.  He complained of anxiety, insomnia, a feeling of 
not being safe, flashbacks, and nightmares.  The objective 
findings included an anxious mood.   The diagnoses included 
PTSD, rule out panic disorder, limited symptoms, chronic 
without agoraphobia.  

The veteran submitted a statement in support of his claim in 
August 1996.  He stated that he had served in Vietnam from 
October 1968 to October 1969.  The veteran said that he was 
unable to remember his unit names or the names of specific 
individuals who had been involved in his stressors.  He said 
that he had witnessed an entire year of death, Vietcong 
burning in piles on the side of the road, and mutilated women 
and children.  He had also seen American bodies at the 
airport waiting to return home.  The veteran said that he was 
unable to say for sure that these events had led to his 
personality changes.  

The veteran submitted an additional description of his 
experiences in Vietnam in October 1997.  He said that he was 
assigned to the first or second Log command.  He claimed that 
a tremendous explosion had occurred not long after he had 
arrived at his base when an ammunition dump was hit by the 
enemy.  This caused him and several other soldiers to hit the 
deck.  There continued to be intermittent explosions for the 
next three to five days.  He stated that his duties took him 
into a POW camp, where he saw many badly injured Vietcong 
prisoners.  On occasion, he also saw Vietcong dead stacked on 
the side roads.  The veteran also saw American dead at the 
airport waiting to be transported back home.  He reported 
that he was involved in an accident with a forklift, in which 
he could have been killed.  

The veteran was afforded a VA psychiatric examination in 
March 1998.  He gave a history of having been in Vietnam 
during the Tet offensive.  The examiner stated that there was 
a huge explosion not long after the veteran arrived in 
Vietnam, in which he had been hit and had to crawl on the 
floor.  The veteran also fell from a forklift from a very 
great height, and was afraid that it might fall on him.  He 
claimed that his mood changed after his return from Vietnam.  
The veteran said that he became angry, reserved, and a poor 
communicator.  He was noted to frequently use alcohol.  The 
diagnoses included alcohol and substance dependency by 
history, and PTSD.  

The veteran was afforded a hearing before the undersigned 
member of the Board at the RO in March 1999.  He stated that 
he was near a huge explosion in Vietnam that had scared him 
very badly.  He did not realize he had PTSD until the VA 
doctor who was treating his back disability suggested that he 
be examined for this disorder.  He currently had a low 
tolerance for noise.  See Transcript. 

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim for entitlement to service 
connection for PTSD.  He has submitted numerous diagnoses of 
PTSD, and his examiners reached their conclusions on the 
basis of the stressors provided by the veteran.  Moreau v. 
Brown, 9 Vet. App. 389, 393 (1996).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

The Board finds that the evidence does not show that the 
veteran engaged in combat with the enemy.  He was not awarded 
the Purple Heart, Combat Infantryman Badge, or a similar 
combat citation that constitutes evidence that he engaged in 
combat, and there is no other evidence to show combat.  
Therefore, the veteran must submit credible supporting 
evidence that his claimed stressors occurred.  

The Board finds that the veteran has not submitted credible 
supporting evidence of stressors during active service.  The 
veteran's claimed stressors basically consist of 1) hearing a 
loud explosion that caused him to spread flat on the ground 
for safety, 2) seeing dead and injured Vietnamese in prison 
camps and on the side of the road, 3) seeing American bodies 
at the airport waiting to be flown back to the United States, 
and 4) falling from a forklift.  However, neither the 
veteran's military occupational specialty nor his claimed 
stressors portray situations in which the veteran would have 
been exposed to more than an ordinary stressful environment.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The service 
medical records are negative for an injury from a fall or an 
explosion.  The veteran does not contend that he witnessed 
any deaths or injuries as a result of the alleged explosion, 
or that any occurred.  He has not submitted any corroborating 
statements from eyewitnesses to verify his stressors.  The 
veteran was asked to provide pertinent information that might 
assist in the verification of his claimed stressors, but he 
has not provided his specific units or the names of others 
who were involved in the stressful situations.  Furthermore, 
his claimed stressors are so vague, that in addition to being 
unverified, they are unverifiable.  There is no reasonable 
likelihood that a further attempt to verify them would be 
successful.  Confirmation of alleged stressors cannot consist 
solely of after the fact medical evidence such as the 
September 1995 or the March 1998 VA examinations, or of the 
veteran's testimony at the March 1999 hearing.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  The diagnoses of PTSD at 
these examinations were based on the unverified stressors.  
Therefore, as the veteran has not submitted credible evidence 
that his claimed stressors actually occurred, service 
connection for PTSD is not warranted. 

II. Back

The veteran contends that he has developed a back disability 
as a result of active service.  He states that he developed 
this disability when he fell off a forklift during service.  
The only treatment he received for this injury was 
painkillers.  The veteran says that he did not realize he had 
a chronic disability as a result of the injury until the 
early 1990s.  

The evidence includes an X-ray study showing degenerative 
changes of the spine.  If arthritis becomes manifest to a 
degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
arthritis during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The record shows that entitlement to service connection for a 
back disability was denied in a December 1992 rating 
decision.  The veteran was notified of this decision and 
provided with his appellate rights in a January 1993 letter.  
He did not submit a Notice of Disagreement with this decision 
within one year of receipt of the letter.  Therefore, the 
December 1992 decision is final, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.105(a).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108. New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis.  First, it must be considered whether 
the evidence submitted is "new and material" under 
38 C.F.R. § 3.156(a).  Second, if VA finds the evidence is 
"new and material" immediately upon reopening it must 
determine whether the claim is well grounded, based upon all 
of the evidence, presuming its credibility.  Third, if the 
claim is well grounded, the VA is to proceed to the merits, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); see also Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, 12 Vet. App. 203 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

The evidence considered by the December 1992 rating decision 
included the veteran's service medical records.  The report 
of an August 1972 VA examination was also of record.  Other 
evidence included private medical records from December 1983 
and February 1984, VA treatment records from August 1989 to 
July 1992, and private medical records from November 1990 to 
April 1992.  These records show that the veteran sustained an 
injury to his upper back in October 1990.  A July 1990 X-ray 
study revealed significant degenerative disease of the 
cervical spine.  

The December 1992 decision stated that there was no evidence 
of treatment for disc injury or disease in service or on the 
August 1972 VA examination.  The current medical evidence 
showed that the veteran had sustained injuries to his head, 
neck, and upper back in October 1990.  Therefore, the 
decision attributed the veteran's back problems to the post 
service injury, and denied entitlement to service connection 
for degenerative disc disease of the cervical spine with 
secondary paresthesia.

The evidence received since the December 1992 rating decision 
includes private medical records from January 1993.  The 
veteran gave a history of having been injured in Vietnam when 
he jumped off a fork lift, rolled on some rocks, and hurt his 
back.  The October 1990 injury was also noted by the 
examiner.  The examination revealed a full range of motion 
with tenderness in the lumbar region.  The impression was 
lumbosacral strain.  

Other additional evidence includes VA treatment records dated 
May 1995.  The veteran was seen for low back pain.  The 
report of a May 1995 VA X-ray study of the lumbar spine 
demonstrated moderate osteoporosis.  There was a vacuum 
phenomenon present at level L4 to L5 which could represent 
degenerative disc disease.  The impression was degenerative 
changes.  A small defect was also noted to be present 
involving the superior and posterior aspect of the spinous 
process of L3 which could be secondary to old trauma.  
Additional VA treatment records dated through September 1995 
show occasional treatment for chronic low back pain.  The 
etiology of this disability was not noted.  

Private medical records dated from November 1997 to November 
1998 indicate that the veteran received treatment for several 
complaints, including low back pain.  November 1997 records 
include a diagnosis of lumbar spondylosis.  A magnetic 
resonance imaging (MRI) study conducted in December 1997 
revealed degenerative disc disease with desiccation 
throughout the lumbar spine at the level of L5 to S1 without 
significant disc space narrowing, diffuse spondylotic changes 
throughout the entire lumbar spine, and very mild 
degenerative bulging of the disc at the level of L5 to S1.  

At the March 1999 hearing, the veteran testified that he 
injured his back when he fell from a forklift.  His back was 
not X-rayed, but he was treated with painkillers.  He did not 
know he had a chronic back disability until he underwent an 
MRI much later.  The disability had become more painful as 
the veteran became older, which made him decide to seek 
benefits.  See Transcript.

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for entitlement to 
service connection for a back disability.  The December 1992 
rating decision denied service connection for degenerative 
disc disease of the cervical spine.  The additional evidence 
submitted since December 1992 shows that the veteran 
currently has a lumbar spine disability, and that he 
attributes this to an accident in service.  As this 
information was not available in December 1992, and as it 
purports to show that the current lumbar spine disability 
originated during service, it constitutes new and material 
evidence, and the veteran's claim is reopened.  

The Board must now determine whether or not the veteran's 
claim for entitlement to service connection for a back 
disability is well grounded.  After review of all the 
evidence of record, both new and old, the Board finds that 
the veteran has not submitted evidence of a well grounded 
claim.  

A review of the evidence considered by the December 1992 
rating decision shows that the service medical records reveal 
the veteran was seen on one occasion for complaints of back 
pain.  This occurred in August 1969, and the pain was 
attributed to gallstones.  The veteran did not report back 
pain on his October 1970 Report of Medical History obtained 
at discharge, and the discharge examination found the 
veteran's spine to be normal.  

The veteran was afforded a VA examination in August 1972.  He 
did not make any complaints pertaining to his back, and the 
examination was negative for a back disability.  

Private medical records dated in December 1983 indicate that 
the veteran was treated for injuries received in the course 
of his job.  He had fallen and injured his cervical and 
dorsal spine on a pallet.  A previous dorsal spine injury in 
1974 or 1976 was also noted.  A history of a back injury or a 
back disability during active service was not noted.  On 
examination, the lumbar spine had a full range of motion with 
no muscle spasm.  The opinion of the examiner was that the 
veteran was experiencing symptoms of a mild cervicothoracic 
spine sprain.  A February 1984 follow up examination noted 
that the veteran continued to have pain and other symptoms 
associated with his cervical spine.  

VA treatment records dated from June 1989 to October 1990 
indicate that the veteran was receiving treatment for pain of 
the dorsal spine in June 1989.  July 1989 records indicate 
that the dorsal spine had scoliosis to the left at T3 to T4.  
The assessment was left scapular tenderness.  The etiology of 
this disability was not noted. 

July 1990 VA treatment records indicate that the veteran said 
he sustained a fracture of the upper thoracic spine during 
service in 1968.  He continued to have pain in the upper 
back.  The assessments included arthralgia of the cervical 
spine and thoracic spine, as well as scoliosis.  A July 1990 
VA X-ray study revealed significant degenerative disease of 
the cervical spine.  August 1990 and October 1990 records 
include an assessment of degenerative joint disease of the 
cervical spine.  These records do not contain an opinion as 
to the etiology of the back disability.  

Private medical records dated from November 1990 to April 
1992 indicate that the veteran was seen for follow up 
examinations for injuries received in October 1990.  The 
November 1990 records state that the veteran had received a 
work injury of the head, neck and right shoulder in October 
1990.  The impression in the April 1992 records was 
cervicothoracic sprain with radiculitis right arm without 
radiculopathy by clinical examination, and probable herniated 
nucleus pulposus at C6 to C7, right, with free fragment and 
bulging disc at C4 to C5, and C5 to C6.  These records are 
negative for any history of an injury during active service.  

The veteran has not submitted evidence of a back disability 
during active service.  He contends that he received an 
injury to his back during active service.  However, the 
service medical records are negative for an injury to the 
back.  The veteran was seen on a single occasion in August 
1969 for back pains, but this was attributed to gallstones.  
The separation examination was negative for complaints or a 
diagnoses regarding the back.  

The post service medical records are negative for evidence of 
a back disability until 1983, which is more than 12 years 
after the veteran was discharged from service.  This 
disability was attributed to a recent work related injury, 
and also notes a history of a previous post service back 
injury in 1974 or 1976.  A history of a back injury in 
service was not noted.  The veteran was treated for again for 
a back disability beginning in November 1990, but this was 
due to another work related injury in October 1990.  The only 
records to note the veteran's claimed injury in service are 
the July 1990 VA treatment records, and the private medical 
records dated January 1993.  However, neither of these 
examiners related the veteran's current disability to active 
service.  Therefore, as the veteran has not submitted 
evidence of a back disability in service, or of a nexus 
between his current back disability and active service, his 
claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).


ORDER

Entitlement to service connection for PTSD is denied. 

New and material evidence having been submitted regarding the 
claim of service connection for a back disability, the claim 
is reopened.  

Entitlement to service connection for a back disability is 
denied.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

